            Case 3:18-cv-00061-KRG Document 23 Filed 03/01/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAELE. JABER,
                                                       Civil Action No. 3:18-61
                               Plaintiff
       v.

CORNER COFFEE CORPORATION,
LLC, et al.,

                       Defendants.

                                             ORDER

       AND NOW, this pt day of March, 2019, upon the Court having been advised that this

case has settled and the only matters remaining to be completed are the payment of the

settlement proceeds, if any, and the submission of a stipulation for dismissal under Fed.R.Civ.P.

4l(a), and it appearing that there is no further action required by the court at this time,

       IT IS HEREBY ORDERED that the Clerk mark the above-captioned case closed; that

nothing contained in this Order shall be considered a dismissal or disposition of this action, and,

that should further proceedings therein become necessary or desirable, either party may initiate

them in the same manner as if the Order had not been entered, and,

       IT IS FURTHER ORDERED that the Court expressly retains jurisdiction in this matter to

consider any issue arising during the period when settlement is being finalized, including, but

not limited to, enforcing settlement.



                                                       B~K~~
                                                       KIM R. GIBSON, JUDGE,
                                                       UNITED ST ATES DISTRICT COURT
